UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-2167



WILLIAM LEE RICHARDSON, JR.,

                                              Plaintiff - Appellant,
          and


UNITED STATES CONGRESS; UNITED STATES SENATE,

                                                          Plaintiffs,

          versus


FEDERAL BUREAU OF INVESTIGATION; THE STATE OF
MARYLAND; BRADY GUN LAW,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. Joseph Robert Goodwin,
District Judge. (CA-01-610-2)


Submitted:   November 29, 2001            Decided:   December 5, 2001


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Lee Richardson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Lee Richardson, Jr., appeals the district court’s

order denying relief on his civil complaint in which he challenges

the constitutionality of the Brady gun law.    We have reviewed the

record and the district court’s opinion accepting the magistrate

judge’s recommendation and find no reversible error.   Accordingly,

we deny leave to proceed in forma pauperis and affirm on the

reasoning of the district court. Richardson v. FBI, No. CA-01-610-

2 (S.D.W. Va. Sept. 19, 2001).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                 2